DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10564284. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10261183. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions pertain to the same projection and camera coordinate detection that develops a point cloud of coordinates of a target object.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Smith (20040240754).
Referring to claim 1, Smiths shows a system to determine a position of one or more objects, comprising:
a transmitter that emits a beam of photons to illuminate a plurality of regions that include the one or more objects (see figure 18 note the laser and projected beams);
a plurality of cameras to detect one or more reflected or scattered beams of photons (see figure 18 note the cameras), wherein each camera comprises an array of pixels (see paragraph 106 note the charge coupled array);
one or more appendages that are employed to space a position of one or more of the plurality of cameras away from each of the other cameras (see figures 18 and 19 note the cameras are spaced apart also see figures 33-36 for the appendages);
one or more memory devices that store instructions (see ; and

one or more processor devices that execute the stored instructions to perform actions (see paragraph 135), including:
directing the transmitter to sequentially illuminate the plurality of regions with the beam of photons (see figure 30);
receiving, from the plurality of cameras, an array position of each pixel in the plurality of cameras that detects the beam of photons reflected or scattered from one or more of the plurality of objects (see figure 31 note the detected pixels are converted to a point cloud, also see paragraph 136); and
determining each position of the one or more objects using the received array positions of the array of pixels for each of the plurality of cameras (see the detected pixels are converted to a point cloud as shown in figure 31 and paragraph 136).
However Smith fails to show a plurality of cameras to detect one or more reflected or scattered beams of photons for each voxel in the plurality of regions, wherein each camera comprises an array of pixels, and wherein each voxel is a sampled surface element of a three-dimensional shaped surface of the plurality of regions;
directing the transmitter to sequentially illuminate each voxel in the plurality of regions with the beam of photons;
determining each position of the one or more objects using the received array positions of the array of pixels to reduce relative motion blur between the one or more objects.
Yeatman (8867827)
	Yeatman shows a similar device including A system to determine a position of one or more objects, comprising:
a transmitter that emits a beam of photons to illuminate for a time at a plurality of regions that include the one or more objects (see figure 8 Ref 402);
a plurality of cameras to detect one or more reflected or scattered beams of photons for each voxel in the plurality of regions (see figure 8 Ref 102R, 102L and the central camera), wherein each camera comprises an array of pixels (see paragraph 114), and wherein each voxel is a sampled surface element of a three-dimensional shaped surface of the plurality of regions (see paragraph 114-115);
one or more appendages that are employed to space a position of one or more of the plurality of cameras away from each of the other cameras (see figure 8);
one or more memory devices that store instructions (see paragraph 47-49); and
one or more processor devices that execute the stored instructions to perform actions (see paragraph 47-49), including:
directing the transmitter to sequentially illuminate the plurality of regions with the beam of photons (see paragraph 86-88);
receiving, from the plurality of cameras, an array position of each pixel in the plurality of cameras that detects the beam of photons reflected or scattered for each voxel for one or more of the plurality of objects (see paragraph 114-115); and

determining each position of the one or more objects using the received array positions (see paragraph 114-115) of the array of pixels and reduce relative motion blur by adjusting shutter speed (see paragraph 65).
 Yeatman fails to show a transmitter that emits a beam of photons to sequentially, illuminate for a predetermined period of time a plurality of regions that include the one or more objects;
determining each position of the one or more objects using the received array positions of the array of pixels to reduce relative motion blur between the one or more objects.

.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645